Labauve, J.
Plaintiff and appellee have filed a motion to dismiss the appeal on divers grounds; one is, that: — ■
“ The transcript of appeal contains no complete statement of the proceedings. had, and documents offered in evidence on trial, as will appear by the certificate of the clerk, and as apparent on'the face of the papers.”
The clerk says :
“I hereby certify that the above and foregoing fifty-five pages do contain a transcript of all the proceedings had, as well as of all the documents filed and the testimony adduced on the trial of the cause, wherein Wm. H. Kenion is plaintiff and Peter Hawes is defendant, and instituted in this court, and known on the records thereof under No. 12,990, with the exception of record of writ No. 6,807, of the docket of the Sixth District Court, entitled John C. Hammond ®. E. H. Angomar & Co., offered by defendant, also the supplemental contract offered in evidence by de' fendant,”
*37The appellant ha§ Hot appeared ill this court, nor has he filed herein a Written paper, stating specially any error of law appearing on the face of the record.
The iüotion must prevail. C. f. Arts. 896, 897.
Appeal dismissed at appellant's cost.
Jones, J. absent.